Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2018

                                      No. 04-18-00240-CV

                  IN THE INTEREST OF R.L.L. III, ET AL., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02373
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         This is an accelerated appeal from a trial court’s order terminating appellant’s (Mother’s)
parental rights to her children. On March 23, 2018, the trial court signed an order of termination.
On April 11, 2018, Mother timely filed a notice of appeal, challenging the trial court’s order of
termination. See TEX. R. APP. P. 26.1(b) (stating notice of appeal must be filed within 20 days
after order of termination signed). Thereafter, the appellate record was filed, and Mother’s brief
became due. On June 13, 2018, Mother filed a motion, requesting additional time to file her
brief and clarification of the appellate deadlines because a de novo hearing was conducted on
May 3, 2018. In the motion, Mother further indicated the referring court entered an order on or
about June 4, 2018. We therefore ordered the appellate deadlines suspended and ordered the
district clerk and court reporter to file supplemental records relating to the de novo hearing on or
before June 25, 2018.

        On June 25, 2018, the district clerk filed a supplemental clerk’s record. A review of the
supplemental clerk’s record reflects that the parties stipulated the case would be submitted for a
de novo hearing. The record also includes an order dated June 4, 2018 affirming the trial court’s
order of termination on different statutory grounds. Thereafter, on June 26, 2018, the court
reporter responsible for preparing the reporter’s record for the de novo proceeding filed the
reporter’s record.

       Accordingly, based on the foregoing, Mother’s notice of appeal filed on April 11, 2018 is
deemed premature. We therefore ORDER Mother to file her appellant’s brief in this court on or
before July 18, 2018.

       We further order the clerk of this court to serve a copy of this order on all.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.




                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court

                                           .